UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4695

ROBERT PRICE, JR., a/k/a Rocky,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CR-97-119)

Submitted: March 23, 1999

Decided: May 6, 1999

Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS,
P.C., Roanoke, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Donald R. Wolthuis, Assistant United States Attor-
ney, Roanoke, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Pursuant to a written plea agreement, Robert Price, Jr., pleaded
guilty to two counts of distribution of cocaine and six counts of distri-
bution of crack cocaine, in violation of 21 U.S.C.§ 841(a)(1) (1994).
Price was sentenced to 142 months' imprisonment (eight concurrent
terms), eight years' supervised release, and an $800 special assess-
ment. On appeal, Price contends that the district court erred in award-
ing a two-level enhancement to his base offense level under U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1995), for possession
of a firearm and that the Government failed to prove at sentencing
that the drugs were in fact crack cocaine, as opposed to some other
form of cocaine base. Finding no error, we affirm.

We find that the district court's finding that Price possessed a dan-
gerous weapon in connection with the offense was not clearly errone-
ous. See United States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir.
1994) (providing standard). Price had dominion and control over the
vehicle, notwithstanding that the vehicle was not registered or titled
to him. Price was frequently observed driving the BMW by members
of the Martinsville police department; documents recovered from the
search of his residence revealed that Price spent several thousands of
dollars on expenditures for the BMW; and Price repeatedly referred
to the BMW as his during conversations with the confidential infor-
mant. The drugs Price sold the confidential informant on May 22,
1997, were retrieved from the BMW. Last, at the time of the search,
two scales commonly used to weigh drugs were also found in the
trunk of the BMW with the guns. We conclude that the weapons were
present and it was not clearly improbable that the weapons were
related to the offenses. See § 2D1.1(b)(1), comment. (n.3).

We also find that the district court did not err in sentencing Price
in accordance with the guideline penalties for crack cocaine. The evi-

                     2
dence in this case is unambiguous--the record discloses no indication
that the cocaine attributed to Price in Counts III-VIII was any form
of cocaine base other than crack. See United States v. Hall, 109 F.3d
1227, 1235-36 (7th Cir.), cert. denied, ___ U.S. ___, 66 U.S.L.W.
3258 (U.S. Oct. 6, 1997) (No. 96-9561). The written plea agreement
specifically stipulated that Price's sentence would be based on "less
than 50 grams of cocaine base, (crack cocaine)," and the plea agree-
ment also provided that Price stipulated that there was a sufficient
factual basis to support each and every material allegation contained
in the indictment. The indictment for Counts III-VIII in this case indi-
cated that Price was charged with distribution of"cocaine base, also
called `crack'." Moreover, Price stated at the plea colloquy that he
understood that he was charged in Counts III-VIII with distribution
of crack cocaine and that he was in fact guilty of those offenses. In
addition, the confidential informant, who had been using and selling
cocaine for more than eight years and in 1997 had began working as
a confidential informant for the Martinsville police department, testi-
fied that on two occasions he purchased cocaine powder from Price
and that on six occasions he purchased crack cocaine from Price. See
United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976) (holding
that lay testimony and circumstantial evidence is sufficient, in and of
itself, to establish identity of controlled substances). Finally, Price
offered no proof that the drugs were any other form of cocaine base.

Accordingly, we affirm Price's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

AFFIRMED

                    3